
	

113 S2108 IS: National STEM Education Tax Incentive for Teachers Act of 2014
U.S. Senate
2014-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2108
		IN THE SENATE OF THE UNITED STATES
		
			March 11, 2014
			Mrs. Gillibrand introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to encourage teachers to pursue teaching science,
			 technology, engineering, and mathematics subjects at elementary and
			 secondary schools.
	
	
		1.Short titleThis Act may be cited as the
			 National STEM Education Tax Incentive for Teachers Act of 2014.
		2.Refundable credit
			 for portion of tuition paid for undergraduate education of certain
			 teachers
			(a)In
			 GeneralSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 36C
			 the
			 following new section:
				
					36D.Tuition for
				undergraduate education of certain teachers
						(a)In
				GeneralIn the case of an individual who is an eligible teacher
				for the taxable year, there shall be allowed as a credit against
			 the tax
				imposed by this subtitle an amount equal to 10 percent of qualified
				undergraduate tuition paid by such individual.
						(b)Limitations
							(1)Dollar
				amountThe credit allowed by this section for any taxable year
				shall not exceed $1,000.
							(2)Teachers in
				high-needs schools districtsIn the case of one of the first 5
				taxable years in which a teacher is an eligible teacher who teaches
			 in an
				elementary school or a secondary school (as those terms are defined
			 in section
				9101 of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 7801))
				receiving funds under part A of title I of such Act (20 U.S.C. 6311
			 et seq.),
				subparagraph (A) shall be applied by substituting $1,500 for
				$1,000.
							(3)Credit allowed
				only for 10 yearsNo credit shall be allowed under this section
				for any taxable year after the 10th taxable year for which credit
			 is allowed
				under this section.
							(c)Eligible
				TeacherFor purposes of this section—
							(1)In
				generalThe term eligible teacher means, with
				respect to a taxable year, any individual—
								(A)who is a full-time
				teacher, including a full-time substitute teacher, in any of grades
				kindergarten through 12th grade for the academic year ending in
			 such taxable
				year,
								(B)(i)who teaches primarily
				mathematics, science, engineering, or technology courses in one or
			 more of
				grades 9 through 12 during such academic year, or
									(ii)who teaches mathematics, science,
				engineering, or technology courses in one or more of grades
			 kindergarten
				through 8 during such academic year,
									(C)who, in the case
				that such individual is a middle or secondary school teacher,
			 received a
				baccalaureate or similar degree with a major in mathematics,
			 science,
				engineering, or technology from an institution of higher education,
			 and
								(D)who is highly
				qualified (as defined in section 9101(23) of the Elementary and
			 Secondary
				Education Act of 1965).
								(2)Special rule for
				administrative personnelSchool administrative functions shall be
				treated as teaching courses referred to in paragraph (1)(B) if such
			 functions
				primarily relate to such courses or are for a school which focuses
			 primarily on
				such courses.
							(d)Qualified
				Undergraduate TuitionFor purposes of this section, the term
				qualified undergraduate tuition means qualified higher education
				expenses (as defined in section 529(e)(3)) for enrollment or
			 attendance at an
				institution of higher education, reduced as provided in section
			 25A(g)(2) and
				by any credit allowed by section 25A with respect to such expenses.
						(e)Institution of
				Higher EducationThe term institution of higher
				education means an institution of higher education as defined in section
				102 of the Higher Education Act of 1965 (20 U.S.C. 1002).
						(f)RegulationsThe
				Secretary shall prescribe such regulations as may be appropriate to
			 carry out
				the purposes of this
				section.
						.
			(b)Conforming
			 Amendments
				(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 36D, after 36C,.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the
			 Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to
			 section
			 36C the following new item:
					
						
							Sec. 36D. Tuition for undergraduate education of certain
				teachers.
						
						.
				(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act; except that
			 only
			 periods during which an individual is an eligible teacher (as defined in
			 section 36D(c) of the Internal Revenue Code of 1986, as added by this
			 section)
			 after such date shall be taken into account under section 36D(b)(3) of
			 such
			 Code, as so added.
			
